Opinion by
Mr. Justice McGowan,
*556' This court ruled that the exceptions to the decree were not regularly before the court, as defendant had not answered. As to the exception to the order, the court say:
Was the refusal of the order appealable? Section 195 of the Code provides, 1 'that the court may likewise, in its discretion, and upon such terms as may be just, allow an answer or reply to be made, or other act to be done, after the time limited by this Code of Procedure, or by an order enlarge such time,” etc.
’ It has often been held by this court that a motion, after default made, for further time to answer, is wholly within the discretion of the Circuit Judge. Carroll v. Tompkins, 14 S. C., 223. In this case the court say: ‘ ‘The motion for further time to answer was addressed entirely to the discretion of the judge, and in his refusal there was no error of law which can be corrected by this court.” But it is insisted that in refusing the *557motion the Circuit Judge abused his discretion. “Discretion” is défined to be “a man’s own judgment as to what is best in a given case, as opposed to a rule governing all cases of a certain kind.” We are unable to see upon what principle we could proceed in considering that which from its very nature is in the breast of the Circuit Judge. The effort to consider such charges might only make a new way of appeal from that which under the law is declared to be unappealable. ' We suppose it possible that there might be such a gross abuse of discretion as to demand relief, but happily such cases never occur, or certainly very rarely, in the administration of our law. We are quite satisfied that no wrong was committed in this case. The judgment of this court is, that the judgment of the Circuit Court be affirmed.”